ORDER
NORDBERG, District Judge.
The court has reviewed the defendant’s motion for reconsideration and the pleadings and briefs of the parties. Upon further reflection, the court finds that there is a genuine issue of material fact as to whether the plaintiff waived written notice of termination or is estopped by his subsequent actions to claim that oral notice of termination was not effective. Therefore, the court vacates its prior order dated April 30, 1985, 609 F.Supp. 627, and hereby denies plaintiff’s motion for partial summary adjudication on Count I of the Amended Complaint.